Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Response to Arguments
In communications filed on 5/16/2022, claims 1-20 are presented for examination. Claims 1 and 11 are independent.
Applicants’ arguments, see Applicant Arguments/Remarks filed 5/16/22, with respect to claim(s) rejected under 35 USC 112(a) have been fully considered and are unpersuasive. Applicant asserts the summary section of Applicant’s disclosure ¶0012 provides enabling disclosure to the limitation at issue is unpersuasive. ¶0012 of Applicant’s disclosure is merely a summary and paraphrasing of the claim language. ¶0012 does not provide any technical details of cryptographic hash functions producing two different outputs from a single input as recited in the claim. Applicant’s detailed disclosure ¶0030-¶0032 describe the algorithm of the claimed invention in detail. Note #5, #6 in ¶0030 and ¶0032 do not indicate the application of a cryptographic hash function generating two different outputs as recited in the claim. Of course, it is not the purpose nor the design of cryptographic hash functions to generate two different outputs given the same input. Cryptographic hashing functions as known to persons skilled in the art only produces a single specific hash [i.e. just one result] for each unique input, there is sufficient reason to suppose that the claimed invention cannot be worked through the whole of the field claimed by routine methods of experimentation or analysis. The purpose of cryptographic hashing functions is to produce a single unique integrity/authentication code/checksum/hash from a given unique input, wherein the produced code/checksum/hash is used to verify the integrity/authenticity of unique input as no two different inputs produce the same output when the same cryptographic hashing function is applied to the input. However, the claim is reciting two different outputs are produced (“a first derived identifier and a current modulating key”) by “applying a cryptographic hashing function to the modulated user selected data structure.” The recited limitation is technically infeasible as is known to skilled artisans in the pertinent art and the claimed invention cannot be worked through the whole of the field claimed by routine methods of experimentation or analysis. Dependent claims are rejected for reciting the aforementioned deficiency of their respective parent claims. Note further, Applicant’s disclosure specifies well-known and commonly used hashing functions (Applicant’s disclosure: ¶8, ¶11, ¶22). Again, these well-known cryptographic hashing functions do not produce two unique outputs when applied to a unique input. The purpose of hashing functions is to produce a unique verification code from a unique input in order to verify the integrity/authenticity of the input when the input is presented in the future. This unique output is stored for future verification of the unique input. When the unique input is presented again, the same hashing function is applied to produce an output. This output is compared with the previously produced output. If the two outputs are the same then the given input is verified/authenticated. Applicant should provide evidence the well-known and commonly used cryptographic hash functions (i.e., MD5, SH-256, AES-256) referenced in Applicant’s disclosure produce two different outputs at the same time when applied to a unique input. For the aforementioned rationale, Applicant’s arguments are found unpersuasive.     

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 11 and their respective dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without undue experimentation, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The test for enablement according to 35 U.S.C. 112, first paragraph, is whether the ordinary artisan, based upon the disclosure, would be able to make and use the invention without undue experimentation, and a determination of whether the experimentation required is undue should be conducted in accordance with the Wands factors {In re Wands, 858 F.2d 731,8 USPQ2d 1400 (Fed. Cir. 1988))
Claims 1 and 11 and their respective dependent claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “modulating the user selected data structure with the one time use data structure and applying a cryptographic hashing function to the modulated user selected data structure to produce a first derived identifier”, does not reasonably provide enablement for “a current modulation key”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Claims are not fully supported if their subject matter is different to the subject matter of the description and the scope of the claims must not be broader than is justified by the description and they must be enabled by the description across their entire scope. However there are well founded reasons to suppose that the invention cannot be worked through the whole of the field claimed by routine methods of experimentation or analysis. In particular, claims 1 and 11 recite "modulating the user selected data structure with the one time use data structure and applying a cryptographic hashing function to the modulated user selected data structure to produce a first derived identifier and a current modulating key." (emphasis added) In other words, the claims recite applying a cryptographic hashing function to an input produces two items. However, this is inconsistent with what is described in the applicant's description which only describes where the hashing process results in a string i.e. one item (paragraphs [0030)-(0032)). Furthermore, given that cryptographic hashing functions as known to persons skilled in the art only produces a single specific hash [i.e. just one result] for each unique input, there is sufficient reason to suppose that the claimed invention cannot be worked through the whole of the field claimed by routine methods of experimentation or analysis. The purpose of cryptographic hashing functions is to produce a single unique integrity/authentication code/checksum/hash from a given unique input, wherein the produced code/checksum/hash is used to verify the integrity/authenticity of unique input as no two different inputs produce the same output when the same cryptographic hashing function is applied to the input. However, the claim is reciting two different outputs are produced (“a first derived identifier and a current modulating key”) by “applying a cryptographic hashing function to the modulated user selected data structure.”) The recited limitation is technically infeasible as is known to skilled artisans in the pertinent art and the claimed invention cannot be worked through the whole of the field claimed by routine methods of experimentation or analysis. Dependent claims are rejected for reciting the aforementioned deficiency of their respective parent claims. Note further, Applicant’s disclosure specifies well-known and commonly used hashing functions (Applicant’s disclosure: ¶8, ¶11, ¶22). Again, these well-known hashing functions do not produce two unique outputs when applied to a unique input. The purpose of hashing functions is to produce a unique verification code from a unique input in order to verify the integrity/authenticity of the input when the input is presented in the future. This unique output is stored for future verification of the unique input. When the unique input is presented again, the same hashing function is applied to produce an output. This output is compared with the previously produced output. If the two outputs are the same then the given input is verified/authenticated1.   
With respect to the Wands factors, Examiner finds that:
(A) The breadth of the claims: The claims are ambiguous in comparison to the actual steps the ordinary artisan would have to undertake to apply a cryptographic hash function to generate an output as the limitation recites generating two outputs when a cryptographic hash function is applied to a single input and the disclosure does not provide any guidance as to how well-known and commonly used cryptographic hash functions can generate two outputs given a single input.
(B) The nature of the invention: The use and function of cryptographic hash functions is well-known and cryptographic hash functions are commonly used technique to generate integrity/authentication codes in cryptography field, however, the claim and the specification is silent as to how cryptographic hash functions can generate two different outputs at the same time when applied to a single input. There is no known cryptographic hash function that generates two outputs at the same time when applied to a single input as that is not the purpose nor function of cryptographic hash functions.   
(C) The state of the prior art: Cryptographic hash functions are well-known in the art. The purpose of hashing functions is to produce a unique verification code from a unique input in order to verify the integrity/authenticity of the input when the input is presented in the future. This unique output is stored for future verification of the unique input. When the unique input is presented again, the same hashing function is applied to produce an output. This output is compared with the previously produced output. If the two outputs are the same then the given input is verified.    
(D) The level of one of ordinary skill: The skill of the ordinary artisan for cryptography including cryptographic hash functions is fairly high, with the ordinary artisan holding at least a 4 years degree in computer science, computer engineering, network security, or similar. 
(E) The level of predictability in the art: With regard to basic cryptographic hash functions, it is a well-known and well-understood area and there is a high predictability.
(F) The amount of direction provided by the inventor: Minimal, if any, direction is provided by the inventor. As indicated above, no direction is given with regards to how a cryptographic hash function is applied to a single input to generate two different outputs at the same time.
(G) The existence of working examples: A working example appears to exist inasmuch as Detailed Description of Applicant’s disclosure describes cryptographic hashing function produces a single output when applied to an input (paragraphs [0030)-(0032)). However, the recited limitation is inconsistent with the algorithm in the disclosure. Furthermore, given that cryptographic hashing functions as known to persons skilled in the art only produces a single specific hash [i.e. just one result] for each unique input, the inconsistency in the recited limitation and Applicant’s disclosure does not provide any clarifying guidance to make/use the claimed invention.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. Significant experimentation would be required on the part of the ordinary artisan to generate two different outputs (“a first derived identifier and a current modulating key”) by “applying a cryptographic hashing function to the modulated user selected data structure”) by applying a cryptographic hash functions to a single input, as neither the prior art nor the present specification provides much guidance on how one would generate these values.
Considered altogether, the evidence weighs heavily on the side of undue experimentation being required. Accordingly, the claims fail to meet the enablement requirement of 35 U.S.C. 112, first paragraph.
Dependent claims are rejected for incorporating the deficiency of claims 1 and 11 respectively

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 5608801 A, (cols 1-2, i.e., the function, and purpose of hashing functions is to produce a single, unique, irreversible output from a given unique input). See also, Preneel, Bart. "Cryptographic hash functions." European Transactions on Telecommunications 5.4 (1994): 431-448. (pages 5-8)